                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

                          CASE NO.: 8:21-cv-01082-KKM-CPT

AIN JEEM, INC.,

       Plaintiff,

v.

THE INDIVIDUALS, PARTNERSHIPS
AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON
SCHEDULE “A,”

       Defendants.
                                             /

                    NOTICE OF WITHDRAWAL OF ATTORNEY
                    AND COMPLIANCE WITH COURT ORDER
       Pursuant to this Court’s Endorsed Order dated May 18, 2021 (ECF No. 13),

Plaintiff, by and through undersigned counsel, hereby gives notice of the withdrawal

of attorney Rafael Perez-Pineiro1 as counsel of record in the above captioned matter.

Date: May 19, 2021                           Respectfully submitted by,

                                             THE BRICKELL IP GROUP, PLLC
                                             1101 Brickell Avenue
                                             South Tower, Suite 800
                                             Miami FL, 33131
                                             Tel: 305-728-8831
                                             Fax: 305-428-2450

                                             /s/ Nicole Fundora
                                             Richard Guerra, Trial Counsel

       1
         Attorney Rafael Perez-Pineiro is not admitted into the Middle District of Florida and was
inadvertently included in a filing in the instant action.
Fla. Bar No. 689521
Email: rguerra@brickellip.com
Nicole Fundora
Fla. Bar No. 1010231
Email: nfundora@brickellip.com

AKERMAN LLP
Alejandro J. Fernandez
Fla. Bar No. 32221
Email: alex.fernandez@akerman.com
401 East Jackson Street
Suite 1700
Tampa FL 33602
Tel: 813-223-7333
Fax: 813-223-2837

Counsel for Plaintiff




   2
